363 F.2d 877
Arthur BAKER, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 23117.
United States Court of Appeals Fifth Circuit.
Aug. 8, 1966.

Appeal from the United States District Court for the Southern District of Texas; Joe M. Ingraham, Judge.


1
Arthur Baker, pro se.


2
Allo B. Crow, Jr., Asst. Atty. Gen., Austin, Tex., for appellee.


3
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and CHOATE, District judge.

BY THE COURT:

4
Treating appellant's letter of May 28, 1966, as a motion to vacate the continuance of the submission of his appeal previously assigned for submission on May 20, 1966,


5
It is ordered that the said motion be, and the same is hereby granted and the case has been considered on the original record and briefs of the parties.

The Judgment of the trial court is

6
Affirmed.